Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2020

                                      No. 04-20-00085-CV

                                         Eliza FLORES,
                                            Appellant

                                                v.

                 HEB GROCERY COMPANY, LP d/b/a Joe V's Smart Shop,
                                 Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13876
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

       The appellant’s attorney has notified this court that the parties have reached a settlement.
Accordingly, it is ORDERED that appellant must file a motion to dismiss this appeal within
fourteen (14) days after the date of this order. See TEX. R. APP. P. 42.1(a)(1).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court